Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Reference is made to the Amendment and Response filed on February 9, 2021 (hereafter “Response”).
Reasons for Allowing Claims 2–11
Previously, the Office rejected claims 2, 3, and 5–11 under 35 U.S.C. § 103 as obvious over U.S. Patent No. 5,623,592 A (“Carlson”) in view of U.S. Patent Application Publication No. 2008/0281471 Al (“Smith”). Therefore, in an effort to bring the claims into compliance with the nonobviousness requirement of 35 U.S.C. § 103, the Applicant narrowed the scope of claim 2 “to more specifically define the conditional block” recited therein. (Response 10). The conditional block must include one or more conditional statements, each defining “a target well, a metric related to a detected signal corresponding to a sample in the one or more target well, a comparison number, and a comparison operator describing a satisfactory relationship between the metric and the comparison number . . . wherein the program logic corresponding to the conditional statements of the conditional block comprises Boolean relationships.”
Carlson arguably teaches a conditional block with Boolean relationships for the reasons set forth in the October 9, 2020 Non-Final Office Action, but fails to explicitly disclose the same defining, among other things “a metric related to a detected signal corresponding to a sample in the one or more target well.” Smith does not remedy this deficiency. While Smith suggests the concept of applying conditional logic to “a particular test result,” Smith ¶ 52, the Examiner does not believe that a 
For these reasons, the amendment narrows the scope of claims 2, 3, and 5–11 to now comply with the nonobviousness requirement of 35 U.S.C. § 103. Claim 4 depends from claim 2, and is therefore allowable at least because its parent claim 2 is allowable.
Reasons for Allowing Claims 12–20
Previously, the Office rejected claims 12, 18, and 20 under 35 U.S.C. § 102 as anticipated by Smith. Therefore, in an effort to bring the claims into compliance with the novelty requirement of 35 U.S.C. § 102, among other things, the Applicant amended claim 12 to now recite the step of “receiving a second user input selecting a first block from the second graphical representation, and in response to selecting the first block, highlighting a first set of wells, of the plurality of wells, affected by actions corresponding to the first block with a first color.” An example of this step can be seen in FIG. 19 of the Applicant’s drawings. 
As shown in FIG. 19, the protocol preview window 1910 allows the user to step through each of the blocks from the protocol he or she previously created, illustrating the effect that each step will have on the wells. Much like the embodiments disclosed in the first sentence of paragraph 171 of the specification, Smith discloses displaying “a simulated execution of a subroutine on the droplet microactuator map, which outputs to the user a visual display of the effects of the command series selected. In other words, in a simulated execution mode, the software 
The present amendment removes this embodiment from the scope of the invention, leaving only the embodiments described in the rest of the paragraph (i.e., lines 1–6 of page 39). That is, Smith does not explicitly disclose a user input selecting an individual block of the protocol to preview that block. Instead, Smith merely discloses running through the entire subroutine until paused by the user. Smith ¶¶ 118–119. The user can pause the simulation, but he cannot directly navigate to an individual step to see the effects of that step, as claimed. 
Accordingly, for at least this reason, Smith now fails to anticipate claim 12. Carlson fails to disclose this feature, and therefore, combining Smith with Carlson would not lead to a proper conclusion of obviousness. The remaining claims that depend from claim 12 are allowable at least because claim 12 is allowable.
Concluding Remarks
In view of the foregoing, all of the claims comply with the statutory requirements for patentability, and the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142